DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, the prior art does not disclose or render obvious a multi-mode hybrid module comprising the combination of features both “a first clutch arranged to drivingly connect the rotor carrier directly to the transmission input shaft; and a second clutch arranged to drivingly connect the rotor carrier directly to the fluid coupling housing.” The prior art is crowded with lock-up clutches for torque converter, including those connected to a rotor. However, that rotor does not have two distinct clutches including one that may disconnect connection to the impeller.
With reference to claim 17, the prior art does not disclose or render obvious a multi-mode hybrid module comprising the combination of features including “the KO shaft comprising a clutch carrier; and a friction clutch arranged to drivingly connect the clutch carrier directly to the fluid coupling housing.” In the prior art, there is the outer clutch hub and rotor carrier in between the clutch carrier and fluid coupling housing and therefore the connection is not direct.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659